Title: Enclosure: Circular from Benjamin Henry Latrobe, 30 March 1818
From: Latrobe, Benjamin Henry
To: 


                        
                            
                                SIR,
                                WASHINGTON, 
              March 30th, 1818.
                            
                            IN resigning my office as Surveyor of the Capitol, I publickly assigned those reasons which were personal. It was my intention to lay those that regarded the public interests, before the proper authorities: but a severe illness, which confined me immediately after my removal from the city, and especially the consideration of the thanklessness, and general uselessness of every attempt of an individual to correct what he may think improper in the administration of a public concern, in which he has had a share, have prevented my taking the steps proposed.
                            On my present visit to Washington, I have, however, found that the old charge against me, of extravagance, in the expenditure on the public buildings is still alive: and the authority on which it is asserted is so respectable, that I owe it to my interests and character to refute it.
                            This I can most effectually do, by comparing the cost of the capitol, during the period from 1803, to 1811, while I had a controul over the expenditures, with the expenditure on the same objects, during the time before and after that period. For, since the period of the restoration of the public buildings, from the year 1814, I have not only had no controul over the expenditures, in the remotest degree, but not even a knowledge of their nature and amount. And I must also remark, that the restoration of the capitol ought not to have cost $50,000 more than the parts restored had originally cost, notwithstanding all improvements and alterations. It would be a waste of time and paper to enter here into the details producing this sum, but whenever required I shall be ready to explain them.
                            
                            
                                
                                    NORTH WING OF THE CAPITOL.
                                
                                
                                    1. The north wing of the capitol, left unfinished by the first commissioners, 
   (a.) See the commissioner’s books, and the President’s message, March 25, 1808.
 stands charged with 
                                    $ 337,735
                                     38
                                
                                
                                
                                    To this must be added a portion of the general expenses of the commissioners’ office, 
   (b.) Report to the Senate by the superintendent, December 16, 1808.
 
                                    63,005
                                     38
                                    
                                
                                
                                    Of temporary buildings
                                    1,890
                                     32
                                    
                                    
                                
                                
                                    Of the cost of the freestone—island of Acquia
                                    6,000
                                     00
                                    
                                    
                                
                                
                                    
                                    73,895
                                     70
                                    
                                    
                                
                                
                                    Or somewhat less than one-fourth of the sum expended in 1808, on all the public buildings, in contingencies,
                                    18,000
                                     
                                
                                
                                    
                                    
                                    355,735
                                     38
                                
                                
                                    I omit any proportion of the article for commissions of agents, &c. of $59,033 52, in order to avoid overcharge. As this includes the cost of all the foundations of the south wing and centre, &c. deduct a most ample allowance therefor 
   (c.) President’s Message, March 25, 1808, and report.
 
                                    30,000
                                     
                                
                                
                                    Actual cost of the unfinished north wing
                                    $325,735
                                     38
                                
                                
                                
                                    SOUTH WING OF THE CAPITOL.
                                
                                
                                    In 1803, the situation of Congress, in the north wing of the capitol, and in the temporary building on the foundations of the south wing, was so inconvenient, that it was resolved to build the south wing, and I was appointed surveyor of the public buildings. From that time, 1803 to 1811, I became, and hold myself principally responsible for the economy of the work. 50,000 dollars were then appropriated to the public buildings generally, and to the highways. The series of state papers, in the Library of Congress, having been destroyed by the British, they have been restored to the year 1809; between which years, and 1814, there is a chasm. Not having been able to refer here to any other collection, I cannot give a detailed synopsis of the expenditures on each object of appropriation from the year 1810 to 1811. But my object in this statement will be attained, by an appeal to the letter of the superintendent of the city, of December 16, 1808, and the President’s message of March 25th, 1808, enclosing my annual report.
                                
                                
                                    From the former it appears, that the south wing, which was then finished, and had been occupied for a year, was charged with
                                    323,234
                                     26
                                
                                
                                    
                                    
                                
                                
                                    From which deduct the items in my report, of March 25, 1808
                                    12,433
                                     00
                                    
                                    
                                
                                
                                    Furniture. (See ditto.)
                                    21,216
                                     34
                                    
                                    
                                
                                
                                    Pulling down condemned walls, clearing the ground, removing earth, making the road east of the capitol, (as per the books in my possession)
                                    2,318
                                     00
                                    
                                    
                                
                                
                                    Repairs of temporary buildings, 1803
                                    555
                                     13½
                                    
                                    
                                
                                
                                    Fitting up the temporary Representatives’ Chamber, in the north wing
                                    689
                                     23
                                    
                                    
                                
                                
                                    
                                    
                                    37,211
                                     70½
                                
                                
                                    Total cost of the south wing
                                    286,022
                                     55½
                                
                                
                                
                                    The north wing, from 1807 to 1810, was entirely changed in its interior, and built up solidly, excepting on the west side which remained in a ruinous state at the invasion in 1814. From 1803 to 1807, was expended in repairs
                                    3,301
                                     75
                                    
                                    
                                
                                
                                    In  
                                    1807
                                    24,840
                                     50
                                    
                                    
                                
                                
                                    Appropriation  
                                    1808, April 5,
                                    25,000
                                    
                                    
                                    
                                
                                
                                    
                                    1809, March 3,
                                    20,000
                                    
                                    
                                    
                                
                                
                                    Balance of accounts, 1812
                                    6,857
                                     75
                                    
                                    
                                
                                
                                     Sculpture appropriation,
                                    4,000
                                     00
                                    
                                    
                                
                                
                                    
                                    
                                    84,000
                                     00
                                
                                
                                    To which add the sum amply sufficient to have completed the west side
                                    26,000
                                     00
                                
                                
                                    
                                    
                                    110,000
                                    
                                
                                
                                    If this sum be added to the cost of the north wing, as left by the commissioners,
                                    325,735
                                     38
                                
                                
                                    It will produce a total of
                                    $ 435,735
                                     38
                                
                                
                                    I now appeal to the recollection of every one who has seen the capitol, prior to 1814, whether, after the completion of the works on both wings, prior to 1812, there was not ocular evidence of the vast superiority of workmanship, in its quality and expense in the south, to that in the north wing. If the work had been measured that superiority would be undeniably proved; and yet
                                
                                
                                    the north wing cost
                                    $435,735
                                     38
                                
                                
                                    And the south wing, under my direction
                                    286,022
                                     55½
                                
                                
                                    
                                    $ 149,712
                                     83
                                
                                
                                    And if the enormous sum of near 50,000 dollars be allowed for the slight work in timber, lath and plaster which was pulled down to make room for solid vaulting, marble and sculpture, there will still remain a balance in favor of the south wing of $100,000.
                                
                                
                                    If I now compare the works executed under my directions, and controul of expenditure, with those that have since been constructed, the account will stand thus:
                                
                                
                                        Appropriation,
                                    1815—
                                    $500,000
                                
                                
                                    
                                    1817—
                                    100,000
                                
                                
                                    
                                    1818—
                                      200,000
                                
                                
                                    
                                    
                                      800,000
                                
                                
                                    Expenditures by the three commissioners, 
   (a.) See the commissioner’s report, February 16, 1818.
 1815–1816, on the capitol,
                                    79,211
                                     64
                                    
                                    
                                
                                
                                    A proportion of contingent expenses,
                                    3,800
                                    
                                    
                                    
                                
                                
                                    1817, By the one commissioner,
                                    76,112
                                     17
                                    
                                    
                                
                                
                                          Contingent expences
                                    1,000
                                    
                                    
                                    
                                
                                
                                    1818, By Do.
                                    159,655
                                     11
                                    
                                    
                                
                                
                                    Estimate to compleat the same, 
   (b.) I suppose the estimate to be sufficient.
 
                                    177,303
                                     46
                                    
                                    
                                
                                
                                    
                                    497,082
                                     38
                                
                              
                                
                                    I have taken great pains, by examination of my books of measurement and estimate, to ascertain what was the actual cost of those parts of the south wing of the capitol which remained entirely uninjured; and have excluded every thing which may require reinstatement, as plastering, glass, and the whole of the wood work of every kind; as well as the sculpture and every part of the hall of Representatives, and find it amounts to 213,450 dollars. But least I should overrate its value, say
                                    
                                    200,000
                                     
                                
                                
                                    The north wing was more injured than the south, but a value (if the cost be considered as the value) remains, equal to that of the south wing: but to avoid overcharge, I will rate it only at
                                    
                                    150,000
                                     
                                
                                
                                    Total expense of restoring the wings of the capitol, including the value of the existing parts
                                    
                                    $ 847,082
                                     38
                                
                                
                                    I have proved above, that the south wing executed under my control, cost only
                                    
                                    286,022
                                     55½
                                
                                
                                    And I have an undoubted right to claim, that if I had been in Washington and allowed the same control from the commencement, over the expenses of the north wing, which the superintendent allowed me over those of the south, it would not have exceeded it in cost, say
                                    
                                    286,022
                                     56
                                
                                
                                    
                                    
                                    572,045
                                     11
                                
                                
                                    But to avoid all cavil, and in order to allow amply for the marble columns; without remarking on the management of that business, I will add the sum of
                                    
                                    75,037
                                     27
                                
                                
                                    
                                    647,082
                                     38
                                
                                
                                    Balance in favor of my extravagance,
                                    
                                    200,000
                                     
                                
                                
                                    
                                    $ 847,082
                                     38
                                
                            
                            My object in these statements has been no other than a defence of my own conduct. They are supported by documents which may always be referred to. That part of them which depends upon calculation, speaks for itself. The amounts taken from my own books, are comparatively small, and make no difference in the general result. Had I entered further into details, a result much more favorable to me, would have appeared. But I content myself with resting my character on the proofs already adduced.
                            
                                With great respect, I am, &c.
                                 B. HENRY LATROBE,Late surveyor of the public buildings, U. S.
                            
                        
                        
                            P. S. I will add, that independently of the value of the labor of my pupils, whom the public did not pay, except once, during a short term, the annual salaries from 1803 to 1811, were $3,800, and that the amount paid for the same services since 1814, agreeably to a statement of salaries, commissions and agencies, now before me, of which I have proof, but no official documents, exceeds, annually, $16,000.
                        
                    